Citation Nr: 1522209	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-28 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for tarsometatarsal amputation of all toes of the right foot as secondary to diabetes mellitus, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971, and from September 1983 to April 1989.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2013, the Veteran testified at a hearing before a Decision Review Officer at the RO.  Thereafter, in June 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  The record contains a transcript from both hearings.

The issue of entitlement to service connection for tarsometatarsal amputation of all toes of the right foot, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2007 rating decision denied service connection for tarsometatarsal amputation of all toes of the right foot.  The Veteran filed a timely notice of disagreement and a statement of the case (SOC) was issued in September 2008;   the Veteran did not file a timely substantive appeal and the February 2007 rating decision is final.

2.  The evidence submitted since the February 2007 decision and September 2008 SOC relates to an unestablished fact necessary to substantiate the claim for service connection for tarsometatarsal amputation of all toes of the right foot.


CONCLUSION OF LAW

New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for tarsometatarsal amputation of all toes of the right foot is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 
Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Service connection was denied in the February 2007 rating decision and September 2008 SOC because the probative evidence of record failed to show a nexus between the Veteran's tarsometatarsal amputation of all of the toes of his right foot and service, or service-connected diabetes mellitus.  

The evidence received since that time includes a June 2013 nexus opinion from a private physician, indicating that the amputation of his toes was more likely than not related to his diabetes.  Such evidence is both new and material, as it relates to a previously unestablished fact necessary to substantiate the claim.
 
Accordingly, the Board finds that new and material evidence has been received and the claim for service connection for tarsometatarsal amputation of all of the toes of the right foot is reopened.


ORDER

New and material evidence having been submitted, the claim for service connection for tarsometatarsal amputation of all toes of the right foot is reopened, and to this extent only the appeal is granted.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary for the toe amputations claim.



A private treatment note from Dr. Vesali noted the Veteran was diagnosed with diabetes in January 2005.  Shortly thereafter, in April 2005 his right great toe was amputated.  The surgical wound did not heal well and a revascularization procedure was performed.  Ultimately, in May 2005 a tarsometatarsal amputation of all of the toes of the Veteran's right foot was performed.

In April 2005, Dr. Jost, the surgeon who performed the Veteran's May 2005 revascularization surgery, stated that the Veteran "probably [had] severe peripheral vascular disease associated with his diabetes."  Thereafter, in September 2007 Dr. VinZant, the Veteran's primary care physician, provided a positive nexus opinion stating that the peripheral neuropathy and peripheral vascular disease that led to the Veteran's toe amputations were at least as likely as not caused by his diabetes.  Neither opinion provided a rationale for the conclusions reached.

The Veteran was afforded a VA examination in October 2012 and an addendum opinion was provided in January 2013.  While the 2013 examiner provided a detailed rationale for the opinion that the Veteran's toe amputations were not directly related to his diabetes, the examiner relied on a fact that diabetes was diagnosed in March 2005 rather than January 2005, and did not address whether   the diabetes worsened the peripheral vascular disease or impacted the ability of the Veteran's initial amputation to heal such that additional surgery/amputation was necessary. Thus, the Board finds an addendum opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran's claims file to the examiner who provided the January 2013 opinion, if available, to obtain an addendum opinion.  The claims file and electronic treatment records must be reviewed by the examiner.  If the original examiner is not available, the claims file should be forwarded to an examiner of similar qualifications to obtain the requested opinion.  If a new examination is deemed necessary to respond to the request, one should be scheduled.

Following review of the claims file and relevant electronic VA treatment records, the examiner should opine whether it at least as likely as not     that the Veteran's diabetes worsened the peripheral vascular disease that resulted in the amputation of his toes beyond normal progression (as opposed to temporary exacerbation of symptoms), to include whether the diabetes impacted the Veteran's ability to heal properly from the original April 2005 surgery such that additional surgery and amputation was required.  The examiner should explain the reasoning for the opinion provided.

After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the claim for service connection for amputation of all of the toes of the Veteran's right foot remains denied, the Veteran  and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


